Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed 25January2022 are acknowledged. Claims 1-16, 22-24, 27-28, 34-36, 39-51, 56, and 59-90 are canceled; claims 17-21, 25-26, 29-33, 37-38, 52-55, and 57-58 are pending. Claims 19-20, 25-26, 31-32, 37-38, and 57-58 are currently amended. 
Claims 17-21, 25-26, 29-33, 37-38, 52-55, and 57-58 are examined on the merits herein.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) [US provisional Appl. No. 63/115,711 filed 19November2020] is acknowledged. While the priority provisional application comprises a specification that is five pages long (comprising informal drawings within the specification pages but no claims), when read in view of the prior art, it “adequately supports and enables” the subject matter of claims 52, 54-55, and 57-58 which have therefore been given an effective filing date of 19November2020. However, the disclosure of the prior-filed US provisional (Appl. No. 63/115,711) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 17-21, 25-26, 29-33, 37-38, and 53 (see MPEP § 211.05) because there is no description of, for example:
(a) markers or marker-assisted-breeding (introgression) concepts within the prior-filed US provisional (e.g., no mention of: polymorphic nucleic acids or markers that are linked to GmKIX8 (see claims 17 and 29), locus or marker location with respect to centromeres or telomeres (see claims 18 and 30) or GmKIX8 (see claim 26)) or 
(b) some of the specific GmKIX8 modifications referenced within these claims (e.g., specific deletions within the GmKIX8 promoter region (see claims 21 and 33) and specific deletions of exon and intron sequence (see claim 53)). For clarity of the record, it appears as though figure 3 within the priority provisional application (page 3) has a diagram that may represent deletions within the GmKIX8 promoter region, but the specifics recited in claims 21 and 33 cannot be gleamed from that figure 3 (including figure legend). Likewise and for clarity of the record, Figure 2 within the priority provisional application (page 2) appears to include a graphic describing the mutations as currently recited in claim 5, but the specifics recited in claim 53 cannot be gleamed from that figure 2 (including figure legend).
Claims 17-21, 25-26, 29-33, 37-38, and 53 have been given an effective filing date of 19November2021 (the date this non-provisional application was filed).

Nucleotide and/or Amino Acid Sequence Disclosures
Requirements for Sequence Disclosures:
Items 1) and 2) provide general guidance for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:

In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii)	the date of creation; and
iii) 	the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).

When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific Deficiency(-ies) Here and Required Response to this Office Action:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. In particular, FIGs 3(A), 3(C), 9(A), 14, and 18 comprise sequences without a corresponding SEQ ID NO within either the drawing itself or the specification (Brief Description of the Drawings).

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
Claims 29, 30, 31, and 38 are objected to because of the following informalities:  these claims recite either “Glyma.17G112800I” (claim 29) or “Glyma.17G1128001” (claims 30-31 and 38) which appear to be typographical errors due to the inclusion of “I” or “1”. For clarity of the record, the recitation of “I” and “1” is assumed to be a typographical error here because they are not preceded by a period (in the field, use of “.1” is usually understood to mean version 1 of, for example, a record in UniProtKB and other publicly available databases). Appropriate correction is required.

Claim 53 is objected to because of the following informalities:  there appears to be a missing word at the second to the last line of the claim (as in “… deletion of a portion of the 5’ end of exon 2 ….”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second ¶ (Pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At part (b) of claim 17, the recitation of a “polymorphic amino acid is the linked second polymorphic locus” introduces indefiniteness into the claim because it is unclear to say that a polymorphic nucleic acid is an amino acid.

Claim 52 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Part (ii) of claim 52 recites at line 1 “a loss-of-function” protein variant but then recites at line 7 that the protein has “reduced activity”. Because a “loss-of-function” is complete whereas “reduced” is not, reciting these two concepts together is conflicting and introduces indefiniteness into the claim. 

Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of this claim say that an edited gene (i.e., nucleic acids) comprises a variant polypeptide (i.e, amino acids) which introduces indefiniteness into the claim at least because an edited gene would be expected to comprise polynucleotides. 

Claim Rejections - 35 USC § 112(a) or First ¶ (Pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19, 25-26, 29-31, and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims encompass any genotype (e.g., a gain-of-function and/or down-regulation genotype) in the locus comprising the soybean GmKIX8-1  Glyma.17G112800 gene that is also associated with a large-seed phenotype. 
The specification only describes down-regulation genotypes within the GmKIX8-1 Glyma.17G112800 gene for obtaining large-seed phenotypes in soybean (where “down-regulation” here is used broadly to encompasses modifications in coding and/or non-coding sequences that cause a reduced expression of a gene and/or a reduced function of the protein that the gene encodes).
The art is commensurate with the specification in that it only describes or suggests down-regulation genotypes within the GmKIX8-1 Glyma.17G112800 gene for obtaining large-seed phenotypes in soybean. See INZE et al. (US 2017/0159065 published 08June2017, Appl. No. 15321636) and LI et al. (2019 J. Exp. Bio. 70(1): 179-191, advanced publication on 06October2018), both of which are discussed in detail herein below.
There is no evidence of record to suggest that any genotype (e.g., gain-of-function genotypes) in the locus comprising the soybean GmKIX8-1  Glyma.17G112800 gene can result in a large-seed phenotype in soybean. Based on the current record and art, a skilled artisan at the time of filing would not reasonably recognize Applicant to have been in possession of the full metes and bounds of the subject matter being claimed.
A claim amendment to reference only down-regulation genotypes would be remedial of this rejection.  

Utility - 35 U.S.C. 101 and 35 U.S.C. 112(a) or (pre-AIA ) First ¶
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57 and 58 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
These claims encompass any plant,  including a Poaceae plant (grass plant), comprising a down-regulated GmKIX8 gene (claim 57) that may be operably linked to one of that plant’s endogenous promoters (claim 58). Even if it were assumed that there is a specific and substantial utility in inserting a down-regulated GmKIX8 gene into a plant that naturally comprises an ortholog of GmKIX8 (and may be presumed to comprise the pathway within which KIX8 functions); not all plants comprise orthologs of GmKIX8. For example, Poaceae plants (grasses) do not comprise KIX8 genes.1
 
Neither the specification nor the art teach how to use Poaceae plants (grasses) comprising a down-regulated GmKIX8 gene. Based on the current record and the prior art, there is no specific and substantial utility for a Poaceae plant that comprises a down-regulated GmKIX8 gene. See MPEP §§ 2164.01(c) and 2107.01-.03.
 
Claims 57-58 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

See Form Paragraph 7.05.04 and MPEP § 2107.02(IV).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZENG (2016 dissertation entitled “Quantitative Trait Loci Mapping, Genome-wide Association Analysis, and Gene Expression of Salt Tolerance in Soybean” retrieved from https://scholarworks.uark.edu/etd/1778).
The specification explains that the Glycine max (soybean) cultivar/line PI597483 (called “Keunolkong”2) comprises several deletions within the GmKIX8 promoter that causes down-regulation of GmKIX8 and a big-/large-seed phenotype.3
ZENG teach the soybean cultivar PI597483 (Keunolkong)4 which, as taught by the specification, comprises an edited soybean GmKIX8-1 gene comprising “a variant polynucleotide comprising a GmKIX8 gene promoter … comprising at least one … deletion … in the promoter in comparison to the corresponding unedited wilt-type polynucleotide sequence” [claim 52, part (v)] wherein “the nucleotide deletion results in reduced or loss of expression of the GmKIX8 gene in comparison to the corresponding wild-type polynucleotide sequence” [claim 54]. 

Claims 52 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by inventors’ prior publication NGUYEN et al. (16September2020 New Phytologist 229: 920-934 doi:10.1111/nph.16928).
For clarity of the record, claim 53 has an effective filing date of 19November2021. Claim 53 depends from claim 52.
NGUYEN et al. teach an edited soybean GmKIX8 gene comprising a variant polynucleotide [sic] comprising a loss-of-function GmKIX8 gene variant comprising a deletion of the intron between exon 1 and exon 2 of the GmKIX8-1 gene, and a deletion of a portion the 5' end of exon 2 of the GmKIX8-1 gene in comparison to the corresponding unedited wild-type polynucleotide sequence (bridge of pages 925 and 926; Fig. 3(a) on page 927).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-55 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over INZE et al. (US 2017/0159065 published 08June2017, Appl. No. 15321636) as evidenced by the Phytozome Gene Report for Glyma.17G1128005 and in view of LI et al. (2019 J. Exp. Bio. 70(1): 179-191, advanced publication on 06October2018).
INZE et al. teach modifying the KIX8 and KIX9 gene sequences so that reduced expression of KIX8 and KIX9 is achieved or the encoded KIX8 and KIX9 proteins have a reduced (e.g., loss of) function6. INZE et al. demonstrate modifying just the KIX8 gene or just the KIX9 gene in Arabidopsis via generating respective T-DNA insertion lines and INZE et al. also obtained a double KIX8/KIX9 mutant line therefrom7. INZE et al. teach that many other (known) methods (other than T-DNA insertion) may be used to modify KIX8 and/or KIX9 genes8 including a transposon insertion into the KIX8 and/or KIX9 gene (either a regulatory region, such as a promoter, or a coding region)9 [relevant to claim 52, parts (ii) and (v) as well as claims 54 and 55], insertional mutations in gene exons,10 or even deletion of the entire KIX8 and/or KIX9 endogenous gene (e.g., using CRISPR/Cas techniques)11 [relevant to claim 53]. For clarity of the record, deletion of an endogenous KIX8 gene would comprise “deletion of a portion of the 3' end of exon 1 of the GmKIX8-1 gene, a deletion of the intron between exon 1 and exon 2 of the GmKIX8-1 gene, and a deletion of a portion the 5' end of exon 2 of the GmKIX8-1 gene in comparison to the corresponding unedited wild-type polynucleotide sequence” (see claim 53). INZE et al. teach that dicotyledonous plants having reduced expression of KIX8 and KIX9 genes, or reduced (including loss of) function of the encoded KIX8 and KIX9 proteins, also have an “improved yield” shown by, for example, an increased seed weight12. INZE et al. explain that it is economically valuable to produce larger fruit or seed because they “may represent a greater harvest index, more grain or fruit per plant or per crop area”.13  INZE et al. teach that the plants may be Glycine max (soybean)14 [relevant to claims 57-58] and that the “GM 17g12140.2” Glycine max gene is an ortholog of Arabidopsis KIX815 [relevant to claims 52-55 and 57-58]. For clarity of the record, the “GM 17g12140.2” gene (or “Glyma.17G12140” gene) is an alias of what is also called the “Glyma.17G112800” gene.16 INZE et al. therefore teach Glyma.17G12140/Glyma.17G112800 is the KIX8 gene in Glycine max (i.e., is GmKIX8). 
LI et al. teach that down-regulating the expression of just KIX8 in pea (a model species and “predominant representative of the legume subfamily Papilionoideae”,17 to which Glycine max belongs) causes plants to produce leaves and seed pods with a significantly increased size.18 LI et al. teach that the Glyma.17G112800 gene is the Glycine max KIX8 gene.19

Neither INZE et al. nor LI et al. actually modify the Glycine max KIX8 and/or KIX9 gene such that reduced gene expression or reduced protein function (e.g. loss of function) is obtained. It follows that neither INZE et al. nor LI et al. actually obtain a plant (e.g., a Glycine max plant) comprising such modified GmKIX8 and/or GmKIX9 gene(s) or, therefore, one such plant (e.g., a Glycine max plant) with a resulting increased seed size.

Nonetheless, at the time the present invention was filed, it would have been obvious to a person with ordinary skill in the art (POSA) to follow the teachings of INZE et al. using Glycine max plants and their KIX8 gene (Glyma.17G12140 or Glyma.17G112800) to arrive at the presently claimed subject matter with the motivation, as set forth in INZE et al., of obtaining Glycine max (soybean) plants with the desirable phenotype of increased seed size. While the examples of INZE et al. utilized Arabidopsis plants and INZE et al. emphasized the combined down-regulation of both KIX8 and KIX9, a POSA would have had a reasonable expectation of successfully arriving at the claimed subject matter (e.g., Glycine max plants [claims 57-58] with its KIX8 gene downregulated [claims 52-55, 57] and causing increased seed size) at least because of LI et al. who taught successfully achieving increased seed size in a model legume (pea) by down-regulating just KIX8 (i.e., a POSA would reasonably expect the large-seed phenotypic effects in Glycine max to correspond to those large-seed phenotypic effects shown in pea by LI et al.).    

Claims 17-21, 25-26, 29-33, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over INZE et al. (US 2017/0159065 published 08June2017, Appl. No. 15321636) as evidenced by the Phytozome Gene Report for Glyma.17G11280020; in view of LI et al. (2019 J. Exp. Bio. 70(1): 179-191, advanced publication on 06October2018); and further in view of SALGOTRA et al. (06July2020 Int. J. Mol. Sci. 21(4792):1-33 (doi:10.3390/ijms21134792)) as evidenced by inventors’ prior publication NGUYEN et al. (16September2020 New Phytologist 229: 920-934 doi:10.1111/nph.16928).
For clarity of the record, these claims have an effective filing date of 19November2021.
For the reasons set forth in the rejection above, INZE et al. (as evidenced by the Phytozome Gene Report for Glyma.17G112800) and LI et al. together suggest large-seed Glycine max (soybean) plants comprising a down-regulated GmKIX8 gene which is “genetic locus comprising a genotype associated with a large-seed phenotype” [relevant to claims 17,  25, 29, and 37-3821] wherein “the genetic locus … consists of the GmKIX8-1 gene Glyma.17G112800” [relevant to claims 18-19, 30-31] and wherein “the genotype associated with the large-seed phenotype is a deletion of or within the GmKIX8-1 gene Glyma.17G112800” [relevant to claims 20 and 32] such as “a deletion within the protein coding region and/or promoter region of the  GmKIX8-1 gene Glyma.17G112800” [relevant to claims 21 and 33]. 
But these claims go a bit further and, notwithstanding the indefiniteness rejections above, are generally directed toward marker-assisted breeding (introgression) using those large-seed Glycine max (soybean) plants suggested by INZE et al. and LI et al. to introduce its down-regulated GmKIX8-1 Glyma.17G112800/Glyma.17G12140 gene into a second, for example, non-large-seed soybean plant22 [method claims 17-21 and 25-26] and obtain “child” large-seed soybean plants that are at least heterozygous for the down-regulated GmKIX8-1 Glyma.17G112800/Glyma.17G12140 gene [plant claims 29-33 and 37-38]. 
In particular, the claimed breeding (introgression) steps (see claim 17) use linked polymorphic locuses to identify and select “child” plants that are at least heterozygous for the down-regulated GmKIX8 gene. The polymorphic locuses that may be used in these claims are broad. In the hypothetical example of down-regulating GmKIX8-1 via transposon insertion (as is taught by INZE et al.23), these claims encompass the “first” marker/polymorphic locus (that which is linked to the GmKIX8-1 Glyma.17G112800/Glyma.17G12140 locus) being anything that is indicative of the GmKIX8 gene having been modified such as presence of the transposon insertion sequence itself (e.g., including flanking insertion sequences). The “second” marker/polymorphic locus (in the second, non-large-seed soybean plant; not present in the large-seed-soybean plant; but that is also linked to the GmKIX8-1 Glyma.17G112800/Glyma.17G12140 locus) can be anything that is indicative of the GmKIX8 gene not having been modified such as the wild type sequence that was displaced by transposon insertion. In this context, the “genotyping” step of claim 17 part (b) could simply be an assay for the presence of the transposon sequence itself (the “first polymorphic nucleic acid”) and for the presence of the wildtype GmKIX8 sequence (the “second polymorphic nucleic acid [sic]”) then “selecting” (see claim 17 part (c)) the soybean plant that is positive for both (i.e., heterozygous for the down-regulated GmKIX8 Glyma.17G112800/Glyma.17G12140 gene).   

While both INZE et al. and LI et al. generically teach crossing plants to, for example, stack down-regulated KIX8/KIX9 loci24 or develop KIX8 mapping populations25, neither INZE et al. nor LI et al. specifically teach marker-assisted breeding (introgression). It follows that neither INZE et al. nor LI et al. teach specific markers/polymorphic loci linked to the GmKIX8-1 Glyma.17G112800/Glyma.17G12140 gene or marker-assisted breeding (introgression) therewith. 

But as taught by SALGOTRA et al., at the time the present invention was made, selecting markers (“Functional Markers”, also referred to as “precision markers” or “diagnostic markers”26) and their use in marker-assisted breeding (introgression) steps to generate elite crop cultivars was well known in the art. 
The teachings of SALGOTRA et al. regard precision breeding wherein a phenotypic trait of interest is perpetuated within a plant population by (1) identifying a Functional Marker that is directly derived from the genomic region of a trait-controlling gene and then (2) plant selection via presence of that Functional Marker within the plant.27 “[I]f candidate trait genes are known, then DNA markers (Functional Markers) within the gene or closely linked to the gene can be developed and used in agricultural crops”.28 The “power” (benefit) of using Functional Markers is that they are functionally linked with the phenotypic traits and, therefore, do not have the risk of loss during recombination that random DNA markers do (such as microsatellite or simple sequence repeats (SSRs)). 29 Functional Markers “enable efficient and quick characterization and screening of germplasm for allelic diversity with accuracy since they are not subjected to recombination. Once genetic effects have been assigned to functional sequence motifs, Functional Markers can be used for fixation of beneficial alleles in the breeding population … the utility of Functional Markers can also be made in selection of complex traits”30 [relevant to claim 17 parts (b) and (c)]. SALGOTRA et al. explains that marker-assisted selection using Functional Markers had already been used to improve seed weight trait in certain crops.31 
As explained by SALGOTRA et al., Functional Markers may be coding or non-coding DNA and can be developed by a person with ordinary skill in the art so long as there is an understanding about the sequence of the allele or gene (i.e., structure) that is linked to the trait of interest (i.e., function).32 This fact is confirmed and demonstrated by NGUYEN et al. who teach markers “useful for marker-assisted selection for seed size in soybean” that were generated by having aligned wild type GmKIX8 sequences to those with a down-regulated GmKIX8 gene and selecting divergent sequences for use as markers (therein, SSR markers).33

The structure::function relationship of down-regulating the KIX8 gene to produce a large-seed plant is taught by INZE et al. (as evidenced by the Phytozome Gene Report for Glyma.17G112800) and LI et al. As explained within the rejection above, a person with ordinary skill in the art (POSA) would have had a reasonable expectation that this structure::function relationship extends to down-regulating the GmKIX8 Glyma.17G112800 /Glyma.17G12140 gene to produce a large-seed Glycine max (soybean) plant.  Based on the knowledge within the art at the time the present invention was filed (as evidenced by SALGOTRA et al.), and because INZE et al. and LI et al. together teach or suggest that down-regulated GmKIX8 Glyma.17G112800 /Glyma.17G12140 is linked to the desirable trait of large-seeds in Glycine max (soybean) plants, a POSA would have found it obvious to generate Functional Markers from a down-regulated GmKIX8 Glyma.17G112800 /Glyma.17G12140 gene and then use them in marker-assisted breeding (introgression) steps to perpetuate the resulting large-seed phenotype within a population of Glycine max soybean) plants. What those Functional Markers actually are would depend upon the manner in which the GmKIX8 Glyma.17G112800/Glyma.17G12140 gene is down-regulated, but in the hypothetical example of using transposon insertion (as is taught by INZE et al.34), a POSA would find it obvious to conduct marker-assisted breeding (introgression) to generate a population of large-seed soybean plants using, as the Functional Marker indicative of the large-seed phenotype, the transposon insertion sequence itself (e.g., including flanking insertion sequences) [claims 17-21, 25, 29-33, 37-38] and, as the Functional Marker for non-large-seed phenotype, the wild type sequence that was displaced by transposon insertion (which, in the case of this example, would be “within about 1 Mb, 500, 100, 40, 20, 10, or 5 kilobases (Kb) of Glyma.17G112800”)  [claim 26].  
	A POSA would have been motivated to select Functional Markers and then use them in marker-assisted breeding steps because, as taught by SALGOTRA et al., Functional Markers provide the benefits of “efficient and quick characterization and screening of germplasm for allelic diversity with accuracy since they are not subjected to recombination” and marker-assisted selection/breeding is preferred over conventional breeding methods35. Because of the knowledge within the art (as evidenced by SALGOTRA et al.), a POSA would have had a reasonable expectation of successfully arriving at the presently claimed subject matter. 

Conclusion
Disclosures made of record, but not relied upon herein: 
WOLF 02November2020 interview of Dr. Minviluz (Bing) Stacey entitled "Seed size matters: searching for a gene to make a bigger soybean", blog, available at https://decodingscience.missouri.edu/2020/11/02/seed-size-matters-searching-for-a-gene-to-make-a-bigger-soybean/ (4 total pages). 
While certain large-seed soybean cultivars comprising the SW17-1 QTL (i.e. inherently comprising a down-regulated GmKIX8/Glyma.17G112800) were known to the prior art (such as the “Keunolkong” cultivar PI597483) and used as parental lines (such large-seed cultivars “Nokwon”36 and “Dajin”37 produced using Keunolkong as parent), the Office did not find enough evidence to assert that such “child” lines (e.g., Nokwon and/or Dajin) comprise an “introgressed genetic locus comprising a genotype associated with a large-seed phenotype in a genomic region comprising the soybean GmKIX8-1 gene Glyma.17G112800 [sic]”. If such evidence were provided, it would be relevant to at least claims 29-30 and 37. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GONZALEZ et al. 2015 Plant Cell 27:2279-2287 at 2279 (last line of the Abstract).
        2 Page 50, ¶166 of the specification.
        3 See page 64, ¶194 of the specification.
        4 Table 1 at page 67.
        5 See the Phytozome Gene Report for Glyma.17G112800 (available at https://phytozome-next.jgi.doe.gov/report/transcript/Gmax_Wm82_a2_v1/Glyma.17G112800.1; last visited 07November2022).
        6 Claims 1-12 at page 27; 
        7 Page 19, ¶¶151-155; see also Figure 5.
        8 Page 3, ¶39 to page 9, ¶83.
        9 Page 8, ¶78.
        10 Page 8, ¶80.
        11 Page 8, ¶80 describing “plant lines in which the endogenous gene has been deleted” and page 7, ¶67 explaining that targeted deletions may be made via CRISPR/Cas techniques, for example. 
        12 Page 2, ¶30.
        13 Page 1, ¶3.
        14 Page 15, ¶133.
        15 Page 19, ¶¶155-160.
        16 See the Phytozome Gene Report for Glyma.17G112800 (available at https://phytozome-next.jgi.doe.gov/report/transcript/Gmax_Wm82_a2_v1/Glyma.17G112800.1; last visited 07November2022). 
        17 Page 180, last paragraph of left column.
        18 Page 184, last paragraph of left column; Figure 4.
        19 Supplemental materials, Figure S2.
        20 See the Phytozome Gene Report for Glyma.17G112800 (available at https://phytozome-next.jgi.doe.gov/report/transcript/Gmax_Wm82_a2_v1/Glyma.17G112800.1; last visited 07November2022).
        21 For clarity of the record, “gene edited” in claim 38 is interpreted to encompass the CRISPR/Cas technique taught by INZE et al.
        22 For clarity of the record, these claims encompass both plants having a large-seed phenotype. 
        23 Page 8, ¶78.
        24 INZE et al. at page 8, at the bottom of ¶80.
        25 LI et al. at page 180, right column.
        26 SALGOTRA et al. at page 3, first paragraph on the page.
        27 Paragraph bridging pages 1-2. See also part 5.2 on pages 8-9 entitled “Marker Assisted Selection”.
        28 Page 2, last line of first full paragraph on the page.
        29 SALGOTRA et al. at page 2. See also part 4 on page 7.
        30 SALGOTRA et al. at the first paragraph on page 3. See also part 5.1 on pages 7-8 entitled “Germplasm Evaluation and Genetic Diversity”.
        31 Page 8, last two sentences of the first full paragraph on the page.
        32 At page 3, part 3 entitled “Functional Markers” such as the second paragraph in that part. 
        33 Page 921, right column; page 927, right column; and supplemental materials Dataset S1.
        34 Page 8, ¶78.
        35 Page 8, first paragraph of part 5.2 entitled “Marker Assisted Selection”.
        36 KO et al. “A New Vegetable Soybean Cultivar, "Nokwon" with Large Seed and Lodging Resistance” 2008 Korean J. of Breeding Science 40(3):318-323 (only citing 1 page, title and abstract at page 318).
        37 OH et al. “A New Vegetable Soybean Cultivar, "Dajin" with Early Maturity, Large Seed Size of Light Green, High Yield and Good Seed Quality” 2004 Korean J. of Breeding Science 36(5): 387-388 (only citing 1 page, title and abstract at page 387).